Cross appeals from an order of the Court of Claims (Koreman, P. J.), entered June 6, 1983, which denied the New York State Thruway Authority’s motions for summary judgment dismissing the claims and granted claimants’ cross motions to amend their claims. The sole issue is whether claimants, members of the New York *577State Police, were special employees of the New York State Thruway Authority on the date they allegedly sustained the personal injuries which form the basis for their negligence actions, as well as the derivative actions of their respective wives, against the authority. We affirm the order being appealed for the reasons stated in the opinion of Presiding Judge Harold E. Koreman of the Court of Claims. Order affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.